DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2022/0229327 A1).
Re claim 1, Kang et al. discloses a device comprising a display panel (10); a frame (20) disposed on a rear surface of the display panel; a binder (40) fixed to the rear surface of the display panel (via bonding member 71) and disposed between the display panel and the frame; and a plurality of coupling portions (110), penetrating the frame and coupled to the plurality of binders.  Kang et al. does not disclose the device wherein the binders are a plurality.
It would have been obvious to one having ordinary skill in the art before the effective filing date to employ the device wherein the binders are a plurality since segmenting a middle mold to accommodate components inside of the frame is well known in the art.
Re claim 9, Kang et al. discloses the device further comprising adhesive members (71) disposed between the plurality of binders and the display panel. 
Re claim 10, Kang et al. discloses the device wherein the plurality of binders (40) are disposed adjacent to edges of the display panel (10).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of Kim et al. (US 10,955,711 B2).
Kang et al. does not disclose the device comprising a plurality of flexible films bonded to the rear surface of the display panel; a printed circuit board electrically connected to the plurality of flexible films; and a cover shield disposed on a rear surface of the frame and configured to cover the plurality of flexible films and the printed circuit board, wherein the plurality of flexible films and the printed circuit board are disposed to surround the frame.
Kim et al. discloses a device comprising a plurality of flexible films (FPC) bonded to the rear surface of the display panel (PNL); a printed circuit board (PCB) electrically connected to the plurality of flexible films; and a cover shield (SC) disposed on a rear surface of the frame and configured to cover the plurality of flexible films and the printed circuit board, wherein the plurality of flexible films and the printed circuit board are disposed to surround the frame (Fig. 1a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device further comprising a plurality of flexible films bonded to the rear surface of the display panel; a printed circuit board electrically connected to the plurality of flexible films; and a cover shield disposed on a rear surface of the frame and configured to cover the plurality of flexible films and the printed circuit board, wherein the plurality of flexible films and the printed circuit board are disposed to surround the frame since one would be motivated to drive the liquid crystal display device.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of Takahashi et al. (US 2006/0066772 A1).
Kang et al. discloses a device comprising a display panel (63); a binder (63) bonded to a rear surface of the display panel; an adhesive member (71) that bonds the plurality of binders and the display panel; a frame (40) disposed to cover the display panel and binder; and a plurality of coupling members (110) coupled to the frame and the binder, wherein some of the coupling members are coupled to one surface of the binder, but does not disclose the device wherein the other of the plurality of coupling members are coupled to side surface of the binders.
Takahashi et al. discloses a device wherein the other of the plurality of coupling members (104) are coupled to side surfaces of the binders (105).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the other of the plurality of coupling members are coupled to side surfaces of the binders to further secure the frame to the display assembly.  
Kang et al. does not disclose the device wherein the binders are a plurality.
It would have been obvious to one having ordinary skill in the art before the effective filing date to employ the device wherein the binders are a plurality since segmenting a middle mold to accommodate components inside of the frame is well known in the art.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. and Takahashi et al. in view of Kang et al. (US 2016/0026030 A1).
Kang et al. does not disclose a plurality of buffer pads disposed between the display panel and the frame, wherein the plurality of buffer pads are different in thickness from each other.
Kang et al. (US 2016/0026030 A1) discloses a device comprising a plurality of buffer pads (956, 954a) between the display panel and the frame, wherein the plurality of buffer pads are different in thickness from each other (Fig. 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device comprising a plurality of buffer pads disposed between the display panel and the frame, wherein the plurality of buffer pads are different in thickness from each other since one would be motivated to block particles from being introduced into a space between components.  

Allowable Subject Matter
Claims 2-8 and 13-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871